                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE: Robin Mae Garrett
                              Debtor(s)                                CHAPTER 13

M&T Bank
                              Movant

               vs.                                                  NO. 20-00459 HWV

Robin Mae Garrett
                              Respondent(s)

Charles J. DeHart, III Esq.
                              Trustee

                                                   ORDER


         Upon consideration of the Objection to Confirmation of the Chapter 13 Plan filed by M&T
 Bank, it is Ordered and Decreed that confirmation is denied.




Case 1:20-bk-00459-HWV         Doc 25-1 Filed 06/26/20 Entered 06/26/20 15:55:38            Desc
                                Proposed Order Page 1 of 1
